Petition for rehearing denied March 11, 1941                        ON PETITION FOR REHEARING                              (111 P.2d 81)
In a petition for re-hearing the plaintiff has urged two points not heretofore called to the attention of this court, or, as far as can be determined from the record, of the trial court.
It is said, first, that the evidence shows the defendant to have been guilty of negligence as a matter of law because he was operating his automobile in violation of § 115-327 (b), O.C.L.A., which reads as follows:
"In driving upon the right half of a highway the driver shall drive as closely as practicable to the right-hand *Page 171 
edge or curb of the highway except when overtaking or passing another vehicle, or when placing a vehicle in position to make a left turn."
We think the point is without merit, both because the complaint contains no allegation which may fairly be said to charge a violation of the quoted statute and because the statute was not enacted for the protection of pedestrians but for the regulation of vehicular traffic. See, Hartley v. Berg, 145 Or. 44,53, 25 P.2d 932; Weinstein v. Wheeler, 135 Or. 518, 529,295 P. 196, 296 P. 1079; and Yarbrough v. Carlson, 102 Or. 422,427, 202 P. 739. In the opinion, the allegations of negligence contained in the complaint were quoted in full, and it is not necessary to repeat them here. The complaint does not charge that defendant was guilty of negligence, statutory or otherwise, in failing to drive his automobile as closely as practicable to the curb. What the complaint does charge is, that the defendant was negligent in failing to pass to the south of the plaintiff after he saw the plaintiff's peril. That is the construction placed upon his own pleading in the brief of the plaintiff, from which we quote:
"The complaint alleges that the defendant was negligent in failing to reduce the speed of his automobile, after observing the peril of the plaintiff, to a speed which would enable him to stop before coming into contact with the plaintiff. That he was negligent in failing to swerve to the right a sufficient distance to give plaintiff ample room to escape the automobile approaching from the opposite direction."
Secondly, the plaintiff now asserts that the jury could have found from the evidence that the defendant was on the wrong side of the street when he ran into the plaintiff. This is based upon the testimony of the defendant that the plaintiff was six feet north of the *Page 172 
center stripe of Foster Road at the time he began to retreat from the west-bound automobile, and the testimony of the plaintiff that he had moved backwards not more than five or six feet at the time that he collided with the defendant's automobile. What has already been said is sufficient to demonstrate that driving on the wrong side of the street was not a specification of negligence in the complaint. In the trial itself no such issue was debated, but the question, so far as this point is concerned, was whether the plaintiff stopped at the center of the street or went several feet beyond the center before stopping.
It is, of course, elementary that no negligence other than that alleged in the complaint can constitute the basis for a recovery. Not only were the matters now urged not made issues in the pleadings, but they were not suggested on the trial in any requested instruction or in the instructions given by the trial judge, or in any exception taken by counsel for the plaintiff to the instructions or in any request for a ruling whatsoever; nor does the brief filed by the plaintiff in this court contain a hint of them. They are presented for the first time in a petition for re-hearing, and that is too late.
The opinion is criticised because, in discussing the claim of the plaintiff that excessive speed in the operation of the defendant's automobile might be deduced from the plaintiff's testimony that he looked to the west before crossing Foster road and saw no automobile approaching from that direction, we failed to give to the word "minute", in the plaintiff's testimony that he waited "a minute or two" for the west-bound automobile to pass, its permissible dictionary meaning, "a point or short space of time; a moment". Granted *Page 173 
that plaintiff is entitled to have this construction placed on the words used by him, to approve the suggested basis for a finding of excessive speed on the part of the defendant would be to sanction the imposing of liability by guess-work. For the conclusion sought to be defended is nothing but an inference based on a further inference, that because plaintiff did not see defendant's automobile it had not yet entered Foster road when plaintiff started to cross that street; and, further, because, regardless of the rule against predicating one inference on another, there is no definite evidence in the record which establishes that, even though defendant's automobile had not then entered Foster road, it could not, if driven at a moderate rate of speed, have reached the scene of the accident between the time that plaintiff looked to the west and the time that he made his unexpected backward move to avoid the west-bound car.
The petition for rehearing is denied. *Page 174